DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
Claims 24-27, 29-48, 50-52, 54, 55, 59 and 60 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 31 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 31 and 52, recite “The edible filling of claim . . . wherein an edible shell surrounds the filling.”   While there is support in the specification for claiming an edible product produced by co-extruding an edible filling of the present invention within an outer edible shell ([0013]-[0016]/Fig 1A-2B, [0019]-[0020], [0027]), there is no support to claim a filling composition comprising a shell.  Claims 31 and 52 are directed to an edible filling and not to an edible product.

Claims 59 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 59, the recitation “wherein at least some of the lecithin in the filling after emulsification of the protein-containing particles in the oil-containing carrier comprises a humectant in the filling” renders the claim indefinite.  It is not clear if a component of the lecithin comprises a different type of humectant or acts as a humectant.  
Regarding claim 60, the recitation “wherein the humectant lecithin volume remains available in the filling as to absorb water and inhibit water from contacting the protein-containing solids.”  There is not antecedent basis for the term “the humectant lecithin volume” in the claim.  Clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 24-27, 30, 32, 33, 36, 38, 40, 41, 43, 45, 47, 48, 51, 54 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambino et al. (US 2002/0039612) as evidenced by Engelen et al. (“Relating particles and texture perception” – Physiology & Behavior, 86 (2005, pp. 11-117).
Regarding claims 24, 25, 27, 30, 32, 33, 36, 38, 40, 41, 43, 45, 47, 48, 51 and 54, Gambino et al. disclose a cheese waffle filling comprising 0-10% by weight powdered dairy cream, 0-10% by weight egg, 5-30% by weight fat, 0.5-5% by weight starch and 0-1% by weight emulsifier, including lecithin, and 10-50% by weight sweetener including sucrose (i.e. sugar) ([0022], [0027], [0065]/Example 3).
Given Gambino et al. disclose powdered dairy cream, i.e. protein containing solids, intrinsically the solids would be composed of protein from milk.  Moreover, given Gambino et al. disclose eggs (i.e. protein) broadly, since eggs are known to be used in powdered form, it would have been obvious to one of ordinary skill in the art to have used any form of egg, including powdered, and arrive at the present invention.
Gambino et al. disclose wherein the starch is chosen from, but is not limited to, rice starch, wheat starch, tapioca starch, potato starch, arrowroot starch, maize starch, oat starch and mixtures thereof  ([0024]).
Gambino et al. does not disclose a filling that requires preservative.  In general, Gambino et al. disclose antimicrobial steps include, for example, cold temperature storage, heat sterilization, aseptic packaging, chemical preservatives, or combinations of these steps ([0016]).  While Gambino et al. disclose a cheese filled waffle comprising from 0.5 to 1% antimycotic preservative, the reference clearly disclose other forms of antimicrobial control could be applied as set forth in paragraph [0016].  
While Gambino et al. disclose a soft filling comprising 1% lecithin, it is the examiner's position that the instantly claimed amount of at least 1.5% and that taught by Gambino et al. are so close to each other that one would expect them to have the same properties.  As set forth in MPEP 2144.05 I, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Given Gambino et al. disclose emulsifier, i.e. lecithin, in a composition substantially similar to that presently claimed, it necessarily follows that the lecithin would function both as an emulsifier and humectant.
Gambino et al. disclose wherein the filling comprises fat including vegetable oil or partially hydrogenated vegetable oil ([0025]).
Gambino et al. disclose wherein the filling material has a water activity level of less than or equal to 0.95 ([0009]).
While Gambino et al. disclose dairy cream (i.e. protein containing solids) and egg protein (i.e. protein containing solids), the reference is silent with respect to particle size.  
As evidenced by Engelen et al. the presence of particles in food may affect the perception of sensory attributes (Abstract).  Engelen et al. teach that perceived particle size is known to be negatively correlated with perceived roughness (Abstract). 
Given particle size is known to contribute to the perceived texture of a food product, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted, in routine processing, the particle size of the protein-containing particles in the filling of Gambino et al. to obtain a cheese filling with the desired texture characteristics.
Given Gambino et al. disclose a filling composition substantially similar to that presently claimed, having a water activity level as presently claimed, intrinsically the filling would exhibit the claimed shelf life and viscosity.
Moreover, given Gambino et al. disclose an emulsifier (i.e. lecithin) in an amount and starch in a ratio, with respect to fat-containing carrier, similar to that presently claimed, it necessarily follows that the emulsifier would be in amount greater than needed for emulsification and excess emulsifier in the filling would be available in the filling to absorb water (i.e. the emulsifier, lecithin, is a humectant) and the starch would be in an amount that absorbs fat remaining after suspension of the particles of protein. 
Specifically, regarding claim 24, given Gambino et al. disclose a filling with a water activity level of less than or equal to 0.95 ([0009]), and since Gambino et al. disclose a filling comprising at least the claimed ingredients, the additional filling ingredients disclosed by Gambino et al. are not considered to materially affect the basic and novel characteristics of the claimed invention (see MPEP §2111.03 III).
Regarding claims 26 and 55, Gambino et al. disclose all of the claim limitations as set forth above.  Given Gambino et al. disclose lecithin generally, it would have been obvious to one of ordinary skill in the art to have used lecithin from any source, including soy lecithin, and arrive at the present invention.
Regarding claims 31 and 52, Gambino et al. disclose all of the claim limitations as set forth above.  Gambino et al. disclose a batter-based outer casing material surrounding the filling material (Abstract, Figures 1-2, [0009]).

Claims 29, 34, 37, 39, 42, 44, 46 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambino et al. (US 2002/0039612) as evidenced by Engelen et al. (“Relating particles and texture perception” – Physiology & Behavior, 86 (2005, pp. 11-117) as applied to claim 47, and further in view of Rees (“Thickeners-A guide to the starches that make pie fillings, sauces and gravies gel”, fine Cooking, Issue 81, December 2008, https://www.finecooking.com/article/thickeners, downloaded 11 May 2021).
Regarding claims 29, 34, 37, 39, 42, 44, 46 and 50, Gambino et al. disclose all of the claim limitations as set forth above.  Gambino et al. disclose a cheese waffle filling comprising 0.5-5% by weight starch wherein the starch is chosen from, but is not limited to, rice starch, wheat starch, tapioca starch, potato starch, arrowroot starch, maize starch, oat starch and mixtures thereof ([0024]).  Gambino et al. does not disclose wherein the starch is a flour.
Rees teaches starches are known to be used in fillings and sauces to thicken (Introduction).  Rees teaches that starch granules, when heated in liquid, swell and absorb water (How do starches thicken?).  Rees teaches flour is a source of starch and is often used as a replacement for pure starch, e.g. cornstarch (Three common thickeners: flour, cornstarch, and tapioca).  
Gambino et al. and Rees are combinable because they are concerned with the same field of endeavor, namely, the use of starch in edible fillings.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have used any type of starch containing flour, including those having a mesh size of at least 30 mesh, as a source starch in the waffle filling of Gambino et al. because flour is a known substitute for starches used in food for thickening.  

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive. 
Applicant notes that not all of the claims were addressed in the outstanding Office Action.  Specifically, Applicant submits “the present Office Action failed to substantively address claims 31 and 52 as being rejected.”  Applicants argue “[t]he failure to substantively reject these claims causes the status of these claims to be uncertain and renders the Office Action deficient.”  
Claims 31 and 52 were substantively addressed in the rejection under 35 U.S.C. 103 set forth in the Final Office Action mailed February 23, 2022.  While the Examiner inadvertently left claims 31 and 52 out of the statement of the rejection, it is clear from the body of the rejection that the claims were addressed.  Regardless, this argument is moot because Applicant has filed a Request for Continued Examination (RCE) and the application is eligible for continued examination under 37 CFR 1.114, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This Office Action is non-final.
Applicant submits “[t]he only filling embodiment disclosed in Gambino et al. not wholly deficient on its face to the pending claims is the cheese filing of Example 3 who ingredient are listed in Table 6 of Gambino et al, but is deficient at least for the fact is requires at least some preservative as Table 6 lists the filing contains 0.5-5% of an antimycotic preservative.”  Applicants argue “[t]his contrasts with the fillings recited in the claims, which either explicitly or implicitly require the claimed filling not have any preservative.”
In general, Gambino et al. disclose antimicrobial steps include, for example, cold temperature storage, heat sterilization, aseptic packaging, chemical preservatives, or combinations of these steps ([0016]).  While Gambino et al. disclose a cheese filled waffle comprising from 0.5 to 1% antimycotic preservative (i.e., chemical preservative), the reference clearly disclose other forms of antimicrobial control could be applied as set forth in paragraph [0016].  Disclosed examples and preferred embodiments do not constitute a teaching away form a broader disclosure or nonpreferred embodiments (see MPEP §2123 II).  Gambino et al. clearly disclose the use of cold temperature storage, heat sterilization and aseptic packaging as alternatives or in addition to chemical preservatives.
Applicants submit that “prima facie obviousness has not been established because the Patent Office has failed to undertake a complete Graham analysis since the Examiner has made insufficient factual inquiries and inadequate finds.”
Applicants submit “Engelen et al. (a) is directed to testing flavor and texture-related properties including tooth-lip feel, mouth-feel, and “after feel” by adding particles of either (i) relatively rough inorganic silica dioxide, or (ii) relatively smooth plastic polystyrene, e.g., Styrofoam, balls to a semi-solid food product like a vanilla custard dessert; and (b) teaches as particle size decreases, the texture, related property of perceived roughness of “after feel” increase while the texture-related property of perceived smoothness decreases.”  Applicant notes Figure 4 of Engelen II.  Applicant explain that the data in Figure 4 teaches for particles added that have particle sizes ranging from about 20 µm to about 80 µm have texture-related properties of “after feel’ roughness that increases and product smoothness that decreases as particle size decreases.”  Applicant argues “[a] person of ordinary skill in the art would not have been motivated to look to the purported evidence provided by Engelen et al with Gambino et al. in front of them because Engelen et al. teaches “after feel” roughness increases and overall smoothness decreases with decreasing particle size such that reducing protein-containing ingredient particle size in Gambino et al as proposed by the Patent Office would impermissibly alter filling texture (including mouthfeel).”
The Examiner does not suggest the protein particles of Gambino et al. should be reduced or that the particles of Gambino et al. are analogous to the silica dioxide and polystyrene particles.  Rather, Engelen et al. is applied to show the idea that size of particles within a food matrix affects the mouthfeel perceived by a consumer of the product is known.   As evidenced by Engelen et al. the presence of particles in food may affect the perception of sensory attributes (Abstract).  Engelen et al. teach that perceived particle size is known to be negatively correlated with perceived roughness (Abstract, p. 116/Figure 4).  Therefore, given particle size is known to contribute to the perceived texture of a food product, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted, in routine processing, the particle size of the protein-containing particles in the filling of Gambino et al. to obtain a cheese filling with the desired texture characteristics.  The skilled artisan, e.g. a food scientist, would have optimized particle size based on the knowledge that particle sizes affect perceived smoothness or roughness in the mouth of a consumer.
Applicant submits “[t]here simply is no nexus in any of the prior art references with respect to the parameter of protein-containing solids/ingredient particle size and ensuring particles of protein-containing solids/ingredient remain suspended with a  filling.”
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant submits “Gambino fails to even remotely suggest creation of a starch-fat or starch-oil matrix that forms when starch in the filling absorbs fat in which emulsified protein-containing ingredient particles are not already suspended.”  

Applicants submits “Gambino et al. identifies emulsifier as separate from humectants, fails to list lecithin as a humectant, and fails to recognize lecithin as being anything other than an emulsifier.” 
In this case, the fact that Gambino et al. identifies emulsifier as separate from humectants and fails to lecithin as a humectant doesn’t negate the fact that lecithin inherently has humectant properties.  
Applicant submits “[t]he conclusory and unsupported assertions made by the Patent Office that the 0-1% lecithin emulsifier in the cheese filling of Gambino et al. is close enough to the at least 1.5% lecithin in the fillings of the claimed invention also fails because one skilled in the art would have recognized from the several above-noted differences between the cheese filling of Gambino et al. and the claimed fillings of the invention that they are different and therefore not substantially identical.”  
In this case, it is the Examiner’s position the instantly claimed amount of at least 1.5% and that taught by Gambino et al. (i.e. 1%) are so close to each other that one would expect them to have the same properties.  As set forth in MPEP 2144.05 I, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Given Gambino et al. disclose protein and a fat-containing carrier in amounts presently claimed, the person of ordinary skill in the art would expect that the 1% lecithin to behave as claimed, i.e. wherein there is “excess” lecithin which can act as a humectant.  There is no evidence on the record demonstrating differences in filling product when 1% versus 1.5% lecithin is included. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759